The quality of land in a tract, for which ejectment was brought, is not essential to the description contained in the writ, if the land be otherwise sufficiently described..Error to Cumberland county.“It seems that Griffeth, under his lease from Groop, got into possession in 1825. Ejectment was immediately brought against him by Dobson, and are covery was had; and upon a writ of Hab. Fas. Poss., the defendant was put put of possession on. Wednesday, and the plaintiff, by his agent Kennedy, was put in; but before the Friday following, Groop and Griffeth had again entered the house with Kennedy, and Dobson was then expelled. If they did it by fraud or force, it was in contempt of the law and the process of the court; and on application, before the return of the execution, the court would have awarded another writ of Hab. Fas. Poss. This is the well settled law and practice. Such fraudulent and illegal acts could not confer the right of possession on Groop and Griffeth, nor take it away from Dobson. Therefore, upon this ground, if the testimony as I have stated it is true, the plaintiff should recover.”There were various other facts in the cause, which gave rise to, *229other points; all of which were decided in favor of the plaintiff, for whom the jury found a verdict. But the alleged insufficiency of the description contained in the writ, and the eharge of the court in answer to the point mentioned, need only be here stated.In this court, the judgment was reversed, on the ground, alone, that the charge of the court below, in answer to the point put, was erroneous.Carothers for the plaintiff in error,